DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 07/19/2021 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites the limitation “a shoe sole surface” in lines 4-5. It appears that this limitation should read --the shoe sole surface--, as the shoe sole surface has been previously recited in line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banik (US 7,954,257).
Regarding claim 1, Banik discloses a force dissipating device in a footwear appliance, comprising: an actuator (shock pod 50) responsive to a displacement force from a shoe sole surface (lugs 58); an elastic field of resilient, compressible material (midsole 30 portions surrounding midsole holes 40), the elastic field elongated in a direction aligned with the displacement force (wherein the inner surface of the midsole surrounding the midsole holes 40 is elongated in the vertical direction; Fig. 6); and an 
Regarding claim 2, Banik discloses that the actuator is adapted for displacement adjacent to and parallel to the elastic field and the inclined surface is oriented to compress the elastic field in a direction perpendicular to actuator displacement (column 6, lines 1-18; Fig. 6).
Regarding claim 3, Banik discloses that the displacement force results from a downward force of the shoe sole surface against a ground surface, and the elastic field is disposed to exert a counterforce against the inclined surface in response to the displacement force exerted on the actuator (Fig. 6).
Regarding claim 4, Banik discloses that the elastic field is engaged with the inclined surface for returning the displaced actuator based on the elastic field expanding to an uncompressed state (Fig. 6).
Regarding claim 5, the inclined surface defines a constant compression region based on an area of the elastic field responsive to compression from displacement of the inclined surface (due to the interface between the inclined surface and midsole elastic surface).
Regarding claim 6, the inclined surface counters the displacement force with a counterforce proportional to the compressed area of the elastic field.
Regarding claim 7, Banik discloses that the inclined surface is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field for opposing the displacement force (Fig. 6).
Regarding claim 10, Banik discloses a method for mitigating harmful or detrimental forces in a footwear appliance, comprising: disposing an actuator from a shoe sole surface responsive to downward 
Regarding claim 11, Banik discloses displacing the actuator adjacent to and parallel to the elastic field, the inclined surface oriented to compress the elastic field in a direction perpendicular to actuator displacement (Fig. 6).
Regarding claim 12, Banik discloses that the elastic field further comprises a plurality of opposed elastic fields (around shock pod holes 42, 44), the inclined surface further comprising a respective inclined surface corresponding to each of the opposed elastic fields (inclined surfaces of shock pods 53, 56).
Regarding claim 13, Banik discloses that the elastic field and the inclined surface each define a circular shape (column 4, lines 19-20; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik, as applied to claims 1 and 7.

Regarding claim 9, Banik discloses that the elastic field imposes a resistance to the displacement force in a load region defined by an area of the elastic field opposed from the inclined surface (Fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732